Citation Nr: 0518677	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00 20-866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder (claimed as depression).  He 
filed a timely appeal.

The Board remanded the case to the RO in November 2004 for 
further evidentiary development.  The development requested 
on remand was completed, and the case was returned to the 
Board for continuation of appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder indisputably preexisted 
the veteran's entrance into military service. 

2.  This acquired psychiatric disorder underwent no permanent 
increase in severity while the veteran was on active duty.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002). 

2.  The preexisting acquired psychiatric disorder was not 
aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's psychiatric history consists of various 
diagnoses - including major depressive disorder, bipolar 
disorder, post-traumatic stress disorder (PTSD), paranoid 
personality disorder, and drug and alcohol dependence.  For 
this reason, the Board is considering his claim generally as 
one involving an acquired psychiatric disorder.

A review of the veteran's service medical records (SMRs) 
indicates he had no history of psychiatric treatment prior to 
enlistment.  The report of an August 1988 military 
examination upon enlistment indicates a normal psychiatric 
evaluation.  An August 1988 Report of Medical History 
indicates no history of depression or excessive worry.

In September 1990, the veteran's commander requested a 
psychiatric evaluation of him due to several episodes of 
misconduct.  He was also having difficulty fitting into his 
unit, and felt prejudiced against because of his race and 
religion.  In October 1990, an examiner noted he had somewhat 
rigid beliefs, but that it was not pathological.  There were 
no psychiatric diagnoses made.  In November 1990, he was 
again referred for a psychiatric consultation.  The examiner 
stated he "has presented more as a discipline and malingering 
case [rather] than a mental health issue."  Finally, in March 
1991, he was diagnosed with a personality disorder and 
discharged from duty.  It was noted, "this condition is a 
deeply ingrained, maladaptive pattern of behavior which 
grossly interferes with the soldier's ability to function 
effectively in the military."

In April 1992, the veteran began receiving treatment at a VA 
facility for paranoia and depression.  A report of a May 1992 
psychological evaluation indicates he was moderately 
depressed and experienced suicidal ideations.  In June 1992, 
he was diagnosed with adjustment disorder.  He stopped going 
to therapy in December 1992.

In January 1999, the veteran was involved in a domestic 
dispute, and arrested for resisting arrest, and assaulting a 
police officer.  In February 1999, he was admitted to 
Samaritan Hospital, and diagnosed with recurrent major 
depression with psychotic features.  It was noted that these 
symptoms seemed to have been brought on by his arrest in 
January 1999.  He felt he was harassed and assaulted by the 
police. It was noted there were external signs of crack 
cocaine and alcohol use, although he denied both.  He 
appeared very guarded and it was noted he may have been less 
than truthful.

In June 1999, the veteran was hospitalized at a VA facility 
for suicidal ideations.  Records indicate a diagnosis of 
recurrent, moderate, major depression (Axis I).  A note was 
made to rule out psychotic features.  His Global Assessment 
of Functioning (GAF) score on admission was 33, at discharge 
50, and the highest score during the prior year was 68.

In August 1999, the veteran received treatment at Four Wings 
Saratoga for suicidal ideations.  He was diagnosed with 
severe, major depression without psychotic features (Axis I); 
a personality disorder, not otherwise specified (NOS) (Axis 
II); and assigned a GAF score of 20 upon admission, 58 upon 
discharge and 60 within the prior year (Axis V).

VA outpatient treatment (VAOPT) records during 1999 also note 
similar symptoms.  There were indications of crack cocaine 
use, depression, intrusive thoughts and flashbacks relating 
to his January 1999 arrest and military service.  
In September 1999, PTSD was diagnosed.

In October 1999, the RO requested a board of psychiatrists 
reconcile all the diagnoses, determine whether PTSD was due 
to the veteran's military service, and indicate his current 
psychosis.  The RO also asked, if it was determined the 
veteran had a current psychosis, whether the April and May 
1992 symptoms were early manifestations of the condition.



The report of the November 1999 VA examination for mental 
disorders (other than PTSD) indicates the veteran was 
diagnosed with probable bipolar disorder.  On Axis I, acute 
PTSD was diagnosed. On Axis II, a paranoid personality 
disorder was diagnosed.  On Axis V, his GAF score was 41.

The report of the January 2000 VA examination for PTSD 
indicates the veteran admitted to crack cocaine and alcohol 
use.  His primary diagnosis on Axis I was recurrent, major 
depression with no overt psychotic features.  Also on Axis I, 
he was diagnosed with chronic PTSD secondary to the police 
incident in January 1999.  On Axis II, a note was made to 
rule out paranoid personality.  On Axis V, his then current 
GAF score was 48, and his GAF score for the prior year was 
45.  With regard to the RO's request to reconcile the various 
diagnoses, the examiner stated that PTSD was clearly 
secondary to the January 1999 police arrest.  However, she 
was unclear as to the origins of the rest of his symptoms, 
and could not opine as to their etiology without having his 
SMRs available to review.

In July 2002, the same doctor who examined the veteran in 
November 1999 conducted another VA examination.  This time 
his SMRs were available for review by the doctor.  On Axis I, 
psychotic disorder, NOS (probable bipolar disorder) was 
diagnosed.  On Axis II, paranoid personality disorder was 
diagnosed.  On Axis V, his then current GAF score was 35, 
indicating major impairment of functioning.  The examiner 
noted:

Although the veteran is an extremely disturbed man, it 
appears that his mental illness predates military 
history as evidenced by a report of, attends three 
colleges and inability to complete education, due to 
poor concentration. Also, again, this evaluator strongly 
suspects that he suffers from bipolar disorder, which is 
a genetically inherited disorder.



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
July 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from non-VA medical sources that must be 
obtained.  The claimant was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He also was advised what evidence VA had requested and 
notified in the SOC and SSOC what evidence had been received.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of July 2002, which obviously 
was sent after the RO's initial February 2000 decision 
denying service connection for an acquired psychiatric 
disorder.  But that initial decision occurred prior to even 
the VCAA becoming law (which did not happen until later that 
year, in November 2000).  It therefore stands to reason that 
the RO did not have any obligation to provide VCAA notice 
when initially adjudicating this claim because the law had 
yet to even take effect.

Also bare in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in March 2005 (wherein the RO readjudicated the 
claim in light of the additional evidence received since the 
initial decision and SOC).  The VCAA notice also was provided 
prior to recertifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the March 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Slip op. at 15 (quoting McDonough 
Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  
Failure to provide notice before the first adverse decision 
by the AOJ would not have the natural effect of producing 
prejudice, and therefore, prejudice must be pled as to this 
deficiency.  Slip op. at 24.).



The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under §3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the July 2002 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The July 
2002 VCAA letter requested that he provide or identify any 
evidence supporting his claim for service connection for an 
acquired psychiatric disorder.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  



With respect to the VCAA letter of July 2002, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A precedent opinion of VA's General Counsel addresses the 
method of adjudicating claims for service connection premised 
on aggravation of a preexisting condition. See VAOPGCPREC 3- 
2003 (July 16, 2003).  In this opinion, the General Counsel 
held that, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation, it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C.A. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 
and 1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof. 38 
U.S.C.A. § 1153 requires claimants to establish an increase 
in disability before VA incurs the burden of disproving 
aggravation in cases governed by the presumption of 
aggravation, while 38 U.S.C.A. § 1111 does not impose such a 
requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153. 38 
C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
No. 02-7347 (Fed. Cir. June 1, 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the VAOGC 3-2003 opinion, the 
Federal Circuit Court noted:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry. 
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  
The government may show a lack of 
aggravation by establishing that there 
was no increase in disability during 
service or that any "increase in 
disability [was] due to the natural 
progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to 
service-connected benefits.  However, 
if the government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  
See 38 C.F.R. § 3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Analysis

In this case, there were no psychiatric disorders noted upon 
entry into military service.  Therefore the presumption of 
soundness applies.  The July 2002 examiner, however, opined 
that there was evidence the veteran had a psychotic disorder 
(probable bipolar disorder) predating military service.  But 
a determination must be made as to whether there is clear and 
unmistakable evidence of this preexisting condition in order 
to rebut the presumption of soundness.  If so, then VA must 
determine whether there is also clear and unmistakable 
evidence that the psychotic disorder did not increase in 
severity during service beyond its natural progression.  As 
already alluded to, the Board remanded this case to the RO in 
November 2004 for clarification of the July 2002 examiner's 
opinion - in order to make these important determinations.  
38 C.F.R. § 3.159(c)(4) (The VCAA requires VA to obtain a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim).

In addition, the Board notes the veteran has been diagnosed 
with a personality disorder.  Under 38 C.F.R. § 3.303(c) 
(2004) congenital or developmental defects, including 
personality disorders, are not diseases or injuries for the 
purpose of VA disability compensation, and, therefore, 
generally cannot be service connected.  See, too, 38 C.F.R. § 
4.9.  Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to the service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  38 C.F.R. § 
3.303(c).

It is also important to note that VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (July 18, 1990) held that service connection may 
be awarded for a superimposed disability due to aggravation 
of a congenital disease, but not a congenital defect.  Where 
there is a superimposed disease or injury, service connection 
for a resultant disability may be warranted.  38 C.F.R. § 
3.303;VAOPGCPREC. 82-90, 55 Fed. Reg. 45,711 (July 18, 1990). 
See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).

In this case, the veteran was diagnosed with a personality 
disorder during service, which is considered a congenital or 
developmental defect and, therefore, does not qualify for 
service connection.  As explained above, he cannot be awarded 
service connection for any superimposed disability due to 
aggravation of the paranoid personality disorder since it is 
considered a congenital defect (not disease).

On the other hand, as mentioned previously, the July 2002 VA 
examiner believed the veteran had a psychotic disorder 
(probable bipolar disorder) that preexisted military service.  
As the examiner pointed out, bipolar disorder may be 
considered "a genetically inherited disorder," and therefore 
a congenital disease, but not a congenital defect.  And 
therefore, service connection may be granted for any 
superimposed disability due to aggravation of his bipolar 
disorder during military service.

So, as mentioned, in the November 2004 remand the Board 
requested further comment from this doctor concerning this 
possibility.  38 C.F.R. § 3.159(c)(4).  The remand 
specifically called for this VA physician to provide an 
addendum to the July 2002 evaluation by responding to the 
following questions:

(a)	Is there clear and unmistakable evidence that the 
veteran's psychotic disorder (probable bipolar disorder) 
preexisted military service?

(b)	If so, is there clear and unmistakable evidence the 
psychotic disorder (probable bipolar disorder) did not 
increase in severity during military service beyond its 
natural progression?  (Note: An increase in severity 
does not include intermittent or temporary flare-ups of 
the disorder, but rather a lasting worsening of the 
condition).

(c)	If there is no clear and unmistakable evidence that 
his psychotic disorder (probable bipolar disorder) 
preexisted service and no clear and unmistakable 
evidence that it did not increase in severity during 
military service, render an opinion indicating whether 
it is at least as likely as not that the psychotic 
disorder (bipolar disorder) first manifested itself 
during active service, or within one year after service, 
or is otherwise related to military service.

To respond to these additional questions, a VA psychiatric 
examination was performed in February 2005.  The examiner 
stated that he had reviewed the claims file, including 
reports of previous compensation and pension examinations, as 
well as updated treatment information.  Additionally, the 
Board observes that the February 2005 VA examiner had earlier 
prepared the reports of the psychiatric examinations in July 
2002 and November 1999, which contained in-depth narratives 
of the veteran's psychiatric history.



The February 2005 VA psychiatric examiner concluded the 
veteran met the criteria for a diagnosis of bipolar disorder.  
The psychiatrist remarked that the diagnosis had been arrived 
at by a review of the records, as well as a current mental 
status interview.  The examiner added that the veteran 
displayed the classic symptoms of bipolar disorder, and that 
he also had a documented history of paranoid personality 
disorder.  Also noted was that he had a documented history of 
cocaine dependence.

Additionally, the examiner stated that bipolar disorder is a 
genetically-inherited mental disorder.  Therefore, it was not 
caused by the veteran's military service.  Also, as best as 
the examiner could tell, the veteran's functioning did not 
appear to have been significantly impacted by his military 
service.  According to the examiner, it was clear the veteran 
was quite disabled currently; however, it did not appear 
clear that he was disabled at the time he was discharged from 
the military.  In fact, continued the examiner, it appeared 
the veteran was relatively functional for at least a few 
years after being discharged from service.  The examiner went 
on to point out that the veteran had experienced his most 
significant impairment of functioning from the year 2000 
until the present time.  

The examiner concluded that it was his opinion the veteran's 
mental illness was not service-caused or apparently 
exacerbated.  The diagnosis on Axis I was bipolar disorder.  
The diagnosis on Axis II was paranoid personality disorder.

A VA psychiatrist, who examined the veteran three times and 
reviewed the claims file, unequivocally determined the 
veteran's bipolar disorder preexisted his military service.  
The examiner's opinion must be regarded as unequivocal 
because he clarified that bipolar disorder is a 
"genetically-inherited" mental disorder.  So by definition, 
it was present at birth and, thus, necessarily preexisted 
the veteran's entrance into military service.  The examiner's 
opinion, then, is fully responsive to the first question 
posed in the Board's November 2004 remand instructions.  
Moreover, there is no medical evidence in the record that 
controverts this VA psychiatrist's opinion that the veteran's 
bipolar disorder preexisted his military service.

On the veteran's behalf, his representative urges that the 
February 2005 VA medical opinion is defective in its response 
to the second question posed in the Board's November 2004 
remand.  The second question sought opinion about whether any 
identified preservice psychotic illness (now verified as 
bipolar disorder) increased in severity during military 
service beyond its natural course.  

The representative asserts that the medical opinion about the 
second question posed in the remand was not based on clear 
and unmistakable evidence.  In support of this assertion, the 
examiner calls the Board's attention to the examiner's 
concluding remark about the course of the veteran's bipolar 
disorder during military service.  Specifically, reference is 
made to the examiner's observation that the veteran's mental 
illness was not apparently (emphasis added) exacerbated.  The 
examiner's choice of the term, "apparently," it is argued, 
demonstrates that the opinion is not supported by clear and 
unmistakable evidence.  The Board does not concur.

The significance of the February 2005 VA examiner's opinion 
must be based on the overall tenor of its language, not 
merely on one particular word in the text.  In this regard, 
when describing the course of the veteran's preexisting 
psychotic illness during military service, the examiner chose 
the words, as best as this evaluator can tell - a choice of 
words indicating an opinion for which strong support has been 
garnered.  Also, as to the course of the preservice psychotic 
illness during military service, the examiner observed that 
the veteran's functioning had not been significantly impacted 
(emphasis added).  To underscore this observation, the 
examiner went on to state that, it does not appear clear 
(emphasis added) that the veteran was disabled at the time of 
his discharge from military service.  The examiner indicated 
the veteran was actually relatively productive during the 
years immediately following his discharge from the military 
and did not actually begin experiencing what could be 
described as a significant worsening of his preexisting 
psychiatric symptoms until about the year 2000, so many years 
after his service in the military had ended (which occurred 
in 1991).  There is no medical evidence in the record 
controverting this VA psychiatrist's opinion that 
the veteran's preexisting bipolar disorder underwent no 
permanent increase in severity while he was on active duty in 
the military.  

The Board acknowledges that the choice of words such as "not 
significantly" and "does not appear" may seem, on casual 
inspection, to diminish the probative value of this 
examiner's opinion.  However, the opinion must, at the same 
time, be viewed in its entire context.  And the overall 
language of the opinion, upon close reading, supports but one 
plausible determination - namely, that the examiner 
determined, to a great degree of medical certainty, that the 
veteran's preservice bipolar disorder did not undergo an 
increase in severity while he was in military service.  

A determination that the preexisting bipolar disorder did not 
become worse while the veteran was on active duty is a 
finding of fact.  This finding of fact, in turn, has 
sufficient underpinning in the record - given the 
unfavorable VA medical opinion cited - to support the legal 
conclusion that it is based on clear and unmistakable 
evidence.  

So applying the governing law to the facts of this case, the 
Board concludes the veteran was entitled to the presumption 
of sound health with respect to psychiatric defects when he 
was examined for entrance on active duty.  But the record 
contains obvious or manifest evidence that he had a 
preexisting bipolar disorder when he entered the military.  
And as further indicated by the February 2005 VA psychiatric 
examiner, the veteran's bipolar disorder did not undergo a 
chronic increase in severity while he was on active duty.  So 
there is also obvious or manifest evidence that the bipolar 
disorder was not aggravated in service, certainly not beyond 
its natural progression.

Since there is clear and unmistakable evidence the veteran 
had a preexisting bipolar disorder when he entered the 
military, and clear and mistakable evidence that it was not 
aggravated during service beyond its natural progression, his 
claim for service connection for an acquired psychiatric 
disorder must be denied because the preponderance of the 
evidence is unfavorable.  This, in turn, means the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


